United States Court of Appeals
                     For the First Circuit


No. 20-1855

   VÍCTOR J. SALGADO & ASSOCIATES INC., as 100% Stockholder of
 Víctor J. Salgado & Associates, Inc.; VÍCTOR J. SALGADO-MICHEO,
    in his capacity and as Stockholder of Víctor J. Salgado &
  Associates, Inc.; ANA SALGADO-SALGADO, in her capacity and as
      Stockholder of Víctor J. Salgado & Associates, Inc.,

                     Plaintiffs, Appellees,

                               v.

  RAFAEL CESTERO-LOPATEGUI; JUAN A. MOLDES-RODRÍGUEZ; ALEXANDER
                    ADAMS; JAVIER RIVERA RÍOS,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court, issued on May 12, 2022, is amended
as follows:
     On page 8, line 10, after "(alteration in original)", add
"(quoting 11 U.S.C. §§ 362(a)(1), 922(a)(1))".
     On page 13, line 18, replace "sued[.]" with "sued,".
     On page 13, line 19, replace "Id." with "id.".
     On page 13, line 22, replace "functions;" with "functions";".